         Case 1:19-cv-02565-ADC Document 69 Filed 05/03/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



TERRI COWGILL,                      )
                                    )
              Plaintiff,            )
                                    )                Civil Action No. ADC-19-2565
                                    )
           v.                       )
                                    )                Notice of Appeal
FIRST DATA TECHNOLOGIES INC, et. al )
                                    )
              Defendant.            )

         Notice is hereby given that Terri Cowgill, the Plaintiff in the above named case, hereby
appeals to the United States Court of Appeals for the Fourth Circuit from the Order entered in
this action on February 4, 2020 (Dkt. 46) and memorandum opinion in support thereof wherein
the court granted Defendants’ motion to dismiss; and also the Order entered in this action on
April 1, 2021 (Dkt.67) and the memorandum opinion in support thereof wherein the Court
granted Defendants’ motion for summary judgment.
Dated: May 3, 2021



                                                    _____/s/_________
                                                    E. Patrick McDermott
                                                    Federal Bar No. 07264
                                                    Law Office of E. Patrick McDermott LLC
                                                    2666 Ogleton Road, Annapolis MD 21403
                                                    and 510 Penguin Drive, 105B, Ocean City,
                                                    MD. 21842
                                                    Email: epmcdlaw@gmail.com
                                                    Phone: 410-990-0792
                                                    Fax: 410-741-3979
                                                      Attorney for Plaintiff Terri Cowgill
          Case 1:19-cv-02565-ADC Document 69 Filed 05/03/21 Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of May, 2021, I electronically filed the foregoing withthe

 Clerk of Court using the CM/ECF system, which sends a notification of such filing (NEF) to the

 following:

Heather S. Goldman, Esq. (heather.goldman@bryancave.com)
Bryan J. Harrison, Esq. (bryan.harrison@bryancave.com)
Bryan Cave Leighton Paisner LLP
1155 F Street, NW, Suite 700
Washington, D.C. 20004

Charles B. Jellinek (cbjellinek@bclplaw.com)
Bryan Cave Leighton Paisner LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, MO 63102

        Attorneys for Defendants


                                                                /s/
                                                          E. Patrick McDermott
